02-11-2080&209&210-CR 
























COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
NOS. 02-11-00208-CR
          02-11-00209-CR
          02-11-00210-CR
 
 



JAMES LEE CARVER III


 


APPELLANT



                                                                                                                             
V.
 



THE
  STATE OF TEXAS


 


STATE



 
 
------------
 
FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          Pursuant to plea bargains,
the trial court convicted Appellant James Lee Carver III upon his pleas of
guilty to the first degree felony offenses of possession with intent to deliver
a controlled substance of four grams or more but less than 200 grams (methamphetamine)
(cause numbers 02-11-00208-CR and 02-11-00210-CR) and the second degree felony
offense of possession with intent to deliver a controlled substance of one gram
or more but less than four grams (cocaine) (cause number 02-11-00209-CR), and
sentenced him to twelve years’ confinement, to be served concurrently.
The trial court’s certifications
state that these are plea-bargained cases and that Appellant has no right of
appeal.  Accordingly, we informed Appellant by letter on June 3, 2011, that these
appeals were subject to dismissal unless he or any party desiring to continue
the appeals filed a response showing grounds for continuing the appeals on or
before Monday, June 13, 2011.  See Tex. R. App. P. 25.2(a)(2), (d).  Appellant
filed a response, but it does not show grounds for continuing the appeals. 
Therefore, we dismiss the appeals.  See Tex. R. App. P. 25.2(d),
43.2(f).
 
                                                                             PER
CURIAM
 
PANEL:  MCCOY, MEIER, and GABRIEL,
JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  July 21, 2011




[1]See
Tex. R. App. P. 47.4.